DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2022 has been entered.
 
Status of the Claims
The Amendment received on 05 August 2022 has been acknowledged and entered.  
Claims 1-62 have been canceled.  
Claims 63, 65-70, 72-76, 79, and 81-82 have been amended.
No new claims have been added.
Claims 63-82 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive regarding the rejection of claims 63-82 under 35 U.S.C. 101. 
Applicant's amendments filed 05 August 2022 with respect to the rejection of Markush-type claims 63 and 72 under 35 U.S.C. 112, 2nd paragraph have been fully considered and are persuasive. The rejection of claims 63 and 72 under 35 U.S.C. 112, 2nd paragraph for having Markush-type claims has been withdrawn.  However, claims 63, 72, and 74 are currently rejected under 35 U.S.C. 112, 2nd paragraph for reasons discussed below.
Applicant argues (in REMARKS, page 12) that Claims 63-82 are rejected under 35 U.S.C. § 101 because the claimed invention recites an abstract idea without significantly more.  Applicant respectfully traverses this rejection…In the final office action, the examiner alleged that “Applicant appears to be referencing a business solution to a business problem, not a technical solution to technical problem” (Page 4 Paragraph 2 of the final office action dated 05"" May 2022).  Though the applicant believes that the claim 63, as a whole, is pointing to a technical solution to a technical problem, in order to expedite the examination and based on the Examiner's input, Applicant has amended independent claims 63, 72, and 74 to bring out and focus on the technical elements of the invention. Independent claims have been amended solely to emphasize the technical solution provided by the invention that solves the technical problem in the prior art.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement. Therefore, the Examiner maintains the claims are patent ineligible. 
Applicant argues (in REMARKS, pages 12-13) that in the final office action, the examiner stated that “system,” “user device,” and “database” language in claim 63 and “receiving,” “generating,” and “displaying” in the context of the claim 63 encompasses the user receiving data, analysing data, and generating/displaying data… Applicant has amended the claims to address the above issue. The elements “performing analytics” and “generating” in the currently amended claim 63 are used in the specific implementation of the invention which comprise technical elements. 
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that the engine is used as a tool to implement the abstract idea and/or amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Applicant argues (in REMARKS, page 13) that Applicant respectfully submits that the present claims are not directed to an abstract idea where the computer elements are merely added as an afterthought or a generic tool. To the contrary the claimed invention is specifically directed to improvements rooted in computer technology and directed to solving problems in the software arts, and relates to event planning using computer hardware and specific software application… the improvements involved in the claimed invention are the configuration of the analytics engine with predictive analytics models to generate recommendation for a second customer derived from a match of a variety of factors comprising at least one of the behavior, the search pattern, the preference, and an interest between the first customer and the second customer. Moreover, the improvements include automated booking of the venues, the rooms, and the services based on selection by the customer through a single platform (without a requirement to visit individual websites of the vendors), and communication using beacon technology via handheld devices. All of these mechanisms improve the way in which an analytic engine works to provide a platform with an artificial intelligence aided recommendation engine for event planning and management.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that while Applicant has added computer technology to solve a reservation problem, Applicant’s claims as a whole recite a business solution to a business problem by implementing the computer/engine as a tool to implement the abstract idea.  Further, that the courts have indicated that mere automation of manual processes may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)).  
Applicant argues (in REMARKS, pages 13-14) that the question, though, is not whether the claim includes an abstract idea but is whether the claim, as a whole, is directed to an abstract idea. Even if the claims involve an abstract idea, arguendo, the claimed invention recites an improvement to computer related technology by improving the functionality of computer related technology with regard to performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer and generating recommendations of the one or more of venues, rooms, and services based on one of an enquiry and a search received from a second customer.
	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that while Applicant has added computer technology to solve a reservation problem, Applicant has not shown how the system or processor is improved by the provided steps.  For instance, should be a teaching in the specification on how the invention improves a technology or establishes a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement. Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, page 14) that similar to McRO patent, the claims are eligible because what was done previously manually, which is interpreted by the Examiner as commercial or legal interaction (including agreements in the form of contracts legal obligation advertising marketing or sales activities or behaviors business relations) was in fact a very time consuming (due to the search and choices available, multiple website and physical location navigation, multiple vendor interaction), tedious, difficult, inefficient and error prone process, inflexible for any integrated schedule changes. The inefficient process is now made into an intelligent platform comprising an artificial intelligence based process. This claimed invention creates recommendations which save time for the user in making the right choices, and communication is channelized among various parties, and changes are easy to incorporate.

In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that unlike McRO’s claims which are directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), Appellant’s claims appear to be a business solution of providing users with recommendations for reservations, not an overall improvement to the functionality of a computing system or to another technology.  Therefore, the Examiner maintains the claims recite an abstract idea and do not provide significantly more by integrating the judicial exception into practical application.   
Applicant argues (in REMARKS, page 14) that the claims, as supported by the specification, are directed to software executing on general purpose hardware, thus making it a special computer. Such programming creates a new machine, because a general-purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software. In re Alappat, 33 F.3d 1526 (Fed. Cir. 1994).  Thus, the analysis of present claims under U.S.C. §101 with regard to determining whether the claims are “directed to” an abstract idea, fails step 2A of the analysis set forth in the subject matter eligibility guidelines in that the claims are clearly not “directed to” an abstract idea but rather a specifically configured computer program product and apparatus.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that when considering Applicant’s addition of a generic computer component, the Examiner considers In re Alappat to be superseded, such that simply programming a general purpose computer to perform generic computer functions does not automatically overcome an eligibility rejection. 33 F.3d 1526 (Fed. Cir. 1994) (finding that a specially programmed computer is transformed into a special-purpose computer).


Applicant argues (in REMARKS, pages 14-15) that in the final office action, the examiner alleges that “as per claim 63, the judicial exception is not integrated into a practical application” and “the limitation adds insignificant extra-solution activity to an abstract idea, for example receiving steps amount to mere gathering data”. (Paragraph 1 of page 20 of the final office action dated 5 May 2022).  Applicant submits that the system and the method as claimed in the amended claims have uniquely integrated various functions that are significant to the marketplace of event management. Integration ensures that booking of venues, rooms and related services work together and in synergy to increase productivity and data consistency. In addition, integration also resolves the associated complexity by increasing the communication between booking venues, rooms, and related services. This increased communication ensures a reduction in the adverse impacts due to any change in bookings, including last-minute changes, to propagate through the booking system flawlessly. Prior art systems do not address all the steps, or more particularly, all the steps intelligently, on a single platform, of identifying a venue, selecting related services, coordinating with vendors, incorporating last-minute changes, budget management, real time recommendations, and/or booking contract generation.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that the booking of venues, rooms and related services together again appears to be a business solution to a business problem, not a technical solution to a technical problem.  Applicant’s use of generic computer components appear to be tools merely used to implement the abstract idea.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, page 15) that further, integration of beacon technology allows the system to manage an event effectively and efficiently by allowing an easy and convenient way to collaborate and coordinate service providers and vendors for the event. It also allows a host to push (send) notifications (for example regarding event logistics, last-minute changes) to individuals and broadcast announcements to a group (Paragraph [140], Fig. 4 of Applicant’s specification).
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes managing events appears to be a business solution to a business problem, not a technical solution to a technical problem.  Applicant’s use of a generic beacon component appears to be a tool merely used to implement the abstract idea.  The beacon does not appear to make the overall performance of system or processor better.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, pages 15-16) that the claims, as a whole, of the Applicant’s invention describe a system of filtering options and providing recommendations for individual users and associating those recommendations with interdependent details of an event. The application meets Step 2 of the Alice test because this combination of amended claims, as a whole, integrates the abstract idea into a dynamic practical application of event planning. The result is improved efficiency and reduction in the time required for event planning.  In Bascom Global Internet Servs., Inc v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (2016), specific method of filtering internet content by associating individual accounts with their own filtering scheme was considered an inventive concept that met Step 2 of the Alice test. The Court agreed and found that while the claims were “directed to the abstract idea of filtering content,” the “combination of claim limitations ... transform[ed] the abstract idea of filtering content into a particular application of that abstract idea.” Bascom, 827 F.3D at 1352.  Therefore, the Applicant believes that though the claims involve an abstract idea, the claims transform the abstract idea into an efficient system for improved customer satisfaction of event planning through event execution. The claimed invention is not manifestly abstract and has a commercial application. The Applicant, therefore, submits that the claimed invention is patent eligible.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that unlike Bascom, which included the inventive step of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end-user, Applicant’s claims provides recommendation to users based on preferences of the user and others’ past preferences.  Thus, Applicant’s additional elements include only conventional computer components and these elements, when considered individually and as an ordered combination, are well-understood, routine, conventional activity in the field and are not specified beyond a high level of generality.  
Applicant argues (in REMARKS, pages 16-19) that the further, in view of the above-mentioned submissions, Appellant submits that the claim 63 is facially similar to claim 1 of the United States Patent No. US10546102 B2, titled “Predictive analytics work lists for healthcare”. In Meetrix IP, LLC v. Citrix Sys., Inc. (Order) Cause No. 1- 16-CV-1033-LY (W.D. Tex. Dec. 1, 2017)) (available at https://casetext.com/case/meetrix-ip-llc-v-citrix-sys-inc), the court has rendered a memorandum opinion and order regarding claims construction…Appellant submits that the independent claim 63 of the present invention is facially similar to the United States Patent No. US10546102B2. Table 1 below shows the facial similarities between claim 63 of the Applicant’s present invention and claim 1 of US Patent US10546102B2…As the claims in the patent US10546102B2 are patent eligible, Applicant submits that claim 63 should also be patent eligible under 35 USC § 101 not only in view of similarity of the claim construction, but also in that claim 63 and its limitations defines in an unconventional manner a dynamic system to improve customer searches and choices when planning an event, and to improve communications and coordinate changes throughout the planning and management of the event, dynamically. Other independent claims 72 and 74 recite similar limitations which are facially similar to patent eligible claim 1 of US Patent US10,546,102B2. Therefore, claims 72 and 74 are also patent eligible under 35 USC § 101 not only in view of similarity of the claim construction, but also in that claims 72 and 74 along with limitations define an inventive system to manage an event effectively and efficiently by allowing an easy and convenient way to collaborate and coordinate service providers and vendors for the event.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Meetrix has a different fact pattern than Applicant’s claims.  Further, unlike US Patent No. 10,546,102 B2 which generates a predictive model, Applicant’s claims generates a recommendation and a booking based on a generic model that already existed.  Therefore, the Examiner is unpersuaded by Applicant’s arguments and maintains the claims are patent ineligible.   
Applicant argues (in REMARKS, pages 19-20) that further, Applicant submits that claim 63, 72, and 74 recite a hardware element in the limitation “connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event;” Applicant further submits that claims 63 - 82 comprise the limitations which involve an unconventional technological solution (i.e., planning and management of an event within a budget through a one stop system).  Applicant also further submits that the limitations of claims 63 - 82 comprising generic computer components functions in an unconventional manner of at least tracking a customer behavior and a search pattern of a customer, generating recommendation of one or more venues, rooms, and services using predictive data analytics based on one of an enquiry received from the customer and a search pattern. Further, the system receives a selection from the customer and generates a booking of the selection of the one or more venues, rooms, and services for executing the event. Further, the system then connects a beacon to a handheld device to enable communication with the handheld device during the event.  In view of the above submissions, Applicant submits that claims 63 - 82 are directed to a “combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself.”
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes the limitations when considered individually, or as an ordered combination, are no more than routine additional steps involving generic computer components and the Internet, which interact in well-known ways to accomplish the abstract idea of recommending and booking venues, rooms, or services.  Further, the functionality of the beacon and/or handheld device is not improved, nor is the overall functionality of the system, engine, or processor improved my use of the beacon or handheld device.  Therefore, the Examiner maintains that the claims do not provide a technical solution to a technical problem but provide a business solution to a business problem by use of the system as a tool to implement the abstract idea.  
Applicant’s arguments with respect to rejection of claim(s) 63-82 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (in REMARKS, pages 20-23) that regarding the rejection of claims 63-82 under 35 U.S.C. 103, the rejections should be moot as all claims should be allowable in light of this Amendment.  Nonetheless, Applicant would like to argue that Herz doesn’t disclose “recommendation of the one or more venues, rooms, and event related services”. The paragraph cited by the examiners (Paragraph [0614]-[0616]) briefly describes forming groups from vectors using classification algorithms like collaborative filtering, k-means clustering and nearest neighbor algorithms.  Herz states that the system may use information for recommendation, suggestion, or optimization in paragraph and mentions “predicting customer behavior” and use of pattern analysis but it does not disclose “generating a recommendation of the one or more venues, rooms, and event related services based on the enquiry” or deriving recommendation from a customer behavior and search pattern of the customer.
 	In response to Applicant’s argument, the Examiner respectfully notes that Wilson et al. discloses in [0214], For the purposes of this example, it is assumed that the user lives in Boston and would like to determine a venue of interest for his upcoming trip to New York. Assuming the system 100 contains a well-developed neural network topology for users interests in Boston but contains little information on users interests in New York, the system 100 must augment the existing neural network established based on interrelationships developed in Boston to include additional links to venues located in New York. Accordingly, in selected embodiments, all of the review data in which reviewers have provided reviews for both Boston and New York venues is identified and is used to determine collaborative relationships values between the venues in both cities. This information can then be used to update interconnectivity between the neural network topology in both Boston and New York thereby allowing the system to follow links from Boston to New York to recommend venues to the user; also see [0320],[0183]).
Applicant argues (in REMARKS, page 23) that though Soni mentions beacon connection with a handheld device, it does not mention “enabling communication with the handheld device, during the event”, the integration of beacon technology allows the applicant’s system to manage an event effectively and efficiently by allowing a host to push (send) notifications (for example regarding event logistics, last-minute changes) to individuals and broadcast announcements to a group (Paragraph 140, Fig. 4 of Applicant’s specification).
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Soni discloses in [0028], These observations can be made using, for example, IoT devices such as beacons that are positioned at retail outlets, restaurants, stadiums, and other venues where visitors are likely to spend time and make purchases while visiting the venues as members of a group. The beacons are capable of communicating with mobile computing devices, such as smartphones, that are carried by the visitor and accompanying visitors in the visitor's group.  Therefore, Soni certainly teaches “enabling communication with the handheld device, during the event.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 63, 72, and 74, it is unclear what is meant by the language: “using predictive data analytics to ’discover’ a behavior and a search pattern of a first customer.”  
Paragraph [031] recites:
The recommendation generation unit 216 may generate recommendations through the
recommendation engine 208. The recommendation of one or more event venues, rooms and services are generated by using predictive data analytics. The recommendation engine 208 may utilize at least one of a statistical analysis, a machine learning algorithm, artificial intelligence, or a rule-based analysis to generate the recommendations. For the predictive data analysis, the recommendation engine 208 tracks a customer behavior and a search pattern of the one or more
customers. The behavior of the one or more customers may be the history of the customer’s search query, preferences of event venues, locations, and types of services. The search pattern may be the date of the event, time period of the event, location for the event, type of event, number of attendees, type of food and beverages preferred and a budget for the event. The recommendation engine 208 performs predictive data analytics on the customers having similar search patterns. That is the search pattern of the one or more customers may be matching. The matching percentage may vary from 50.0% to 99.9%. 
 
Therefore, the Specification discloses tracking a customer’s behavior and a search pattern, but there isn’t a clear definition for “discover[ing].


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 63-82 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 63-71 are drawn to a method for planning and management of an event (i.e. process).   Claims 72-73 are drawn to a method for event planning and management of an event(i.e. process).  74-82 are drawn to a system (i.e. machine).  Therefore, claims 63-82 all fall within the one of the four statutory categories of invention. 

Step 2A Prong 1
Independent Claim 63 substantially recites: performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer, wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location of the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event, wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service; generating a recommendation of the one or more of venues, rooms, and services based on one of an the enquiry and a search received from a second customer, wherein the recommendation of one or more of the venues, the rooms, and the services are derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest; generating a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer for executing the event; and connecting, enabling communication with the handheld device, during the event; and book one or more of the venues, the rooms, and the services. 
Independent claim 72 substantially recites:  performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer, wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location of the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event, wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service; generating an alternative recommendation of one or more of venues, rooms, and services, using the predictive data analytics, based on one of change in request received from a second customer, wherein the alternative recommendation of one or more of the venues, the rooms, and the services is derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest; generating, a change in booking of selection of one or more of the venues, the rooms, and the services based on the selection received from the second customer for executing the event; and connecting, enabling communication during the event; and enable the second customer to book one or more of the venues, the rooms, and the services. 
Independent claim 74 substantially recites: details of the event are provided and a recommendation for one or more of venues, rooms, and services is generated; store inventory of one or more of the venues, the rooms, and the services from the Property Management and the service providers; generate the recommendation automatically for one or more of the venues, the rooms, and the services based on a search for the event by, performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer, wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location for the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event, wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service; generating a recommendation of one or more of venues, rooms, and services based on one of an enquiry and a search received from a second customer, wherein the recommendation of one or more of the venues, the rooms, and the services are derived from a match of a variety of factors between the first customer and  the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest; generating, a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer for executing the event; and connecting, enabling communication with the handheld device, during the event; and enable the second customer to book the venues, the rooms, and the services.  

As per independent claim 63, the claim as a whole recites a method of organizing human activity.  The limitation of performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer, wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location of the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event, wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service; generating a recommendation of the one or more of venues, rooms, and services based on one of an the enquiry and a search received from a second customer, wherein the recommendation of one or more of the venues, the rooms, and the services are derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest; generating a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer for executing the event; and connecting, enabling communication with the handheld device, during the event; and book one or more of the venues, the rooms, and the services, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  For example, but for the “data processing system,” “a processor,” and “an artificial intelligence-based recommendation engine” language in claim 63 “performing” and “generating” in the context of this claim encompasses the user receiving data, analyzing data, and generating/displaying data.  
As per independent claim 72, the claim as a whole recites a method of organizing human activity.  The limitations of: performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer, wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location of the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event, wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service; generating an alternative recommendation of one or more of venues, rooms, and services, using the predictive data analytics, based on one of change in request received from a second customer, wherein the alternative recommendation of one or more of the venues, the rooms, and the services is derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest; generating, a change in booking of selection of one or more of the venues, the rooms, and the services based on the selection received from the second customer for executing the event; and connecting, enabling communication during the event; and enable the second customer to book one or more of the venues, the rooms, and the services, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by Certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device“, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  For example, but for the “user device” and “a database” language, “receiving,” and “generating,” in the context of this claim encompasses the user performing the steps.  
As per independent claim 74, the claim as a whole recites a method of organizing human activity.  The limitations of: provides details of the event and gets a recommendation for venues, rooms, and services; store inventory of the venues, rooms, and services from the Property Management and the service providers; generate the recommendation for the venues, rooms, and services based on a search for the event; wherein the recommendation is derived from a customer behavior and a search pattern of the customer using a machine learning technique; pay for a booking; automate repetitive tasks and is further configured to generate an order for the event and a contract and deliver the order for the event and the contract to the customer and providers of the venues, rooms, and services and approve the order for the event and contract upon receipt of an electronically signed order for the event and successful payment; and enable the customer to book the venues, rooms, and services on the integrated platform, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by method of organizing human activity but for the recitation of generic computer components. That is, other than reciting  “a system,” “an integrated platform,” “a graphical user interface,” “a booking engine,” “a first application programming interface layer,” “a second application programming interface layer,” “a third application programming interface layer,” “a service information system,” “a distributed relational database,“ “an artificial intelligence-based recommendation engine,” “beacon,” and “handheld device”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  

Step 2A Prong 1
As per independent claim 63, this judicial exception is not integrated into a practical application. In particular, Independent claim 63 recites the additional elements “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device”, - using the artificial intelligence-based recommendation engine to perform the performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer; generating a recommendation of the one or more of venues, rooms, and services based on one of an the enquiry and a search received from a second customer; generating a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer; and connecting, enabling communication steps. The “data processing system,” “processor,” “memory,” “instructions,” “recommendation engine,” “artificial intelligence-based recommendation engine,” “a beacon,” and “ handheld device” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer; generating a recommendation of the one or more of venues, rooms, and services based on one of an the enquiry and a search received from a second customer; generating a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer; and connecting, enabling communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the generating a recommendation step, amount to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per independent claim 72, this judicial exception is not integrated into a practical application. In particular, Independent claim 72 recites the additional elements “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device” - using the artificial intelligence-based recommendation engine to perform the performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer; generating an alternative recommendation of the one or more of venues, rooms, and services based on one of an the enquiry and a search received from a second customer; generating a change in booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer; and connecting, enabling communication; and enable the second customer to book one or more of the venues, the rooms, and the services steps. The “data processing system,” “processor,” “memory,” “instructions,” “recommendation engine,” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing analytics;  generating an alternative recommendation; generating a change in booking; connecting, enabling communication; and enable the second customer to book one or more of the venues, the rooms, and the services) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the generating an alternative recommendation, amounts to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per independent claim 74, this judicial exception is not integrated into a practical application. In particular, Independent claim 74 recites the additional elements “a system,” “an integrated platform,” “a graphical user interface,” “a booking engine,” “a first application programming interface layer,” “a second application programming interface layer,” “a third application programming interface layer,” “a service information system,” “a distributed relational database,“ “an artificial intelligence-based recommendation engine,” “beacon,” and “handheld device” -using the system to perform the providing details, generating details and recommendations steps and a database to perform the store inventory step. The “system,” “integrated platform,” “graphical user interface,” “booking engine,” “first application programming interface layer,” “second application programming interface layer,” “third application programming interface layer,” “service information system,” “distributed relational database,“ “artificial intelligence-based recommendation engine,” “beacon,” and “handheld device” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of provides details of the event; generates a recommendation; store inventory of venues; generate recommendations; performing analytics; generate a recommendation; generating a booking; connecting and enabling communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the generating a recommendation steps, amounts to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
As per independent claims 63, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device” - using the artificial intelligence-based recommendation engine to perform the performing analytics using predictive data analytics to discover a behavior and a search pattern of a first customer; generating a recommendation of the one or more of venues, rooms, and services based on one of an the enquiry and a search received from a second customer; generating a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer; and connecting, enabling communication steps. The “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device” in the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As per independent claim 72, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of elements “a data processing system,” “a processor,” “memory,” “instructions,” “recommendation engine,” “an artificial intelligence-based recommendation engine,” “a beacon,” and “a handheld device” - using the user device to perform the receiving details, enquiry, and selection steps and a database to perform the receiving a first  and second detail step. The “data processing system,” “processor,” “memory,” “instructions,” “recommendation engine,” “artificial intelligence-based recommendation engine,” “ beacon,” and “handheld device” in the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As per independent claim 74, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the “system,” “integrated platform,” “graphical user interface,” “booking engine,” “first application programming interface layer,” “second application programming interface layer,” “third application programming interface layer,” “service information system,” “distributed relational database,“ “artificial intelligence-based recommendation engine,” “beacon,” and “handheld device” - using the additional elements to perform the provide details of the event, store inventory of venues, generate recommendations, pay for booking, automate repetitive tasks, generate an order, deliver and approve the order, and enable booking steps. The “system,” “integrated platform,” “graphical user interface,” “booking engine,” “first application programming interface layer,” “second application programming interface layer,” “third application programming interface layer,” “service information system,” “distributed relational database,“ “artificial intelligence-based recommendation engine,” “beacon,” and “handheld device” in the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Further, as per independent claims 63, 72, and 74, the following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d):  1) Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec — similarly, the current invention receives details, enquiries, and a selection; 2) Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank — similarly, the current invention merely recites registering users; and storing user account, financial account, and license plate numbers in a database and/or repository; 3) Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. — similarly, the current invention recites the storing inventory in a database; and 4) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank -- similarly, the current invention recites approving electronic signatures.
As per dependent claim 64, the recitation “verification of identity…” is further directed to a method of organizing human activity as described in claim 63. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 65, the recitation “discovering the search pattern…” is further directed to a method of organizing human activity as described in claim 63.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a collaborative filter mode” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	  As per dependent claim 66, the recitation “keeping a track of a budget of the second customer for selection of the one or more of the venues, the rooms and the services” is further directed to a method of organizing human activity as described in claim 63.  For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 67, the recitation “displaying a real-time inventory….” and “displaying ….a first inventory of one or more of the venues, a second inventory of rooms, a third inventory of one or more menus of food and beverages, a fourth inventory of one or more customizable seating arrangements, and a fifth inventory of the services from a vendor” is further directed to a method of organizing human activity as described in claim 63. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
   	As per dependent claim 68, the recitations “generating a payment amount”; “receiving a detail of an online payment amount…”; “generating an order and a contract for the booking”; “delivering the order and contract to the second customer electronically”; and “approving the order and the contract…” is further directed to a method of organizing human activity as described in claim 63. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  The recitation of “an electronic signature” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
   	As per dependent claim 69, the recitation of “Property Management System” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claim 70, the recitations “enabling visibility and accessibility of the second customer… to a vendor for reviewing an availability of the one or more of the event venues, the rooms and the services; and “enables analysis of an availability for one or more of the venues, the rooms, and the services” are further directed to a method of organizing human activity as described in claim 63. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “inbuilt Customer Relationship Management (CRM) unit” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claims 71, 77, and 80, the limitations merely narrow the previously recited abstract limitations. Dependent claim 71 recites relay messages and push notifications.  Dependent claim 77 recites relational database updated dynamically.  Dependent claim 80 recites real-time visibility into inventory.  For the reasons described above with respect to claims 63 and 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.         
As per dependent claim 73, the recitations “receiving payment amount”; “adjusting the payment amount according to the change in the booking”; “generating an order and a contract for the change in the booking”; “delivering the order and contract electronically to the second customer and to the vendor”; and “approving the order and the contract by receiving an electronic signature on the event order and contract” is further directed to a method of organizing human activity as described in claim 72. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 As per dependent claim 75, the recitation “verify of identity…” is further directed to a method of organizing human activity as described in claim 74. For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 76, the recitation of “a collaborative filter mode” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 74, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 78, the recitation of “a web portal” and “a mobile app” is other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 74, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 79, the recitations “access inventory and reservation…” is further directed to a method of organizing human activity as described in claim 74. For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
 	As per dependent claim 81, the recitations “enable visibility and easy accessibility of bookings…” are further directed to a method of organizing human activity as described in claim 74. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitations of a “dashboard” and a “Customer Relationship Management (CRM) unit” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 74, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 82, the recitations “receive a request for a change in one or more event venues, rooms and service”; “generate alternative recommendations of the one or more event venues, rooms and services based upon the request for change,” “receive a selection of the one or more event venues, rooms and services from the alternative recommendations”; “generate the change in booking of the one or more event venues, the rooms and the services; receive payment amount”; “adjust the payment amount according to the change in booking”; “generate a new order and a new contract for the change in booking”; “deliver the new order and contract electronically to the second customer and to the providers”; and “approve the new order and the new contract by receiving an electronic signature…” is further directed to a method of organizing human activity as described in claim 74. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1).
As per claim 63, Wilson et al. discloses a method in a data processing system comprising a processor ([0353]-[0354]) and a memory ([0354]), wherein the memory stores instructions for configuring the processor to implement recommendation engine and predictive data analytics executed by a data processing system for planning and management of an event ([0061],[0084]), the method comprising: 
 	performing, by an artificial intelligence-based recommendation engine, analytics using predictive data analytics to discover a behavior and a search pattern of a first customer ([0132] The user interface described above presents a plurality of recommendations to the user based on a user search query thereby allowing a user to pick various venues and/or add them to a calendar. However, based on this view, a user may not fully grasp the interrelationships between the venues that led the recommendation engine 112 to recommend the venues in the first place. Further, as long as the recommendation engine 112 is providing recommendations to the user, the user may not have as much of an incentive to provide more information to the system 100 thereby enabling an enhanced neural network topology that will provide better recommendation results; also see [0066]-[0067]),[0320]
 	, wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location of the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event ([0183]), 
 	wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service ([0059]-[0060],[0183],[0214; FIG. 18); 
 	generating, by the artificial intelligence-based recommendation engine, a recommendation of one or more of venues, rooms, and services based on one of an enquiry and a search received from a second customer ([0214],[0320],[0183]), 
 	wherein the recommendation of one or more of the venues, the rooms, and the services are derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest ([0231][0049],[0096]); 
 	generating- a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer for executing the event ([0119], FIG 14;  Second, the collection and comparison panel 1420 provides a place to compare and contrast recommendations of interest. The panel provides venue genre or type, the venue name, geographic area, and price), also see [0120]-[0125]; and 
 	wherein the method is configured to book one or more of the venues, the rooms, and the services ([0119]-[0125]; FIG. 14;  The panel also provides buttons to book a reservation or check availabilities or rates for the various venues. Buttons for adding the event to the Ava calendar (discussed below) are optionally provided adjacent each venue).
	
Wilson et al. does not explicitly disclose, however, Soni et al. discloses:
connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event (Soni et al.: [0111],[0044], For instance, in many implementations, a visitor's smartphone, tablet, or wearable device (e.g., a smartwatch, fitness tracker, or some other mobile device carried by the visitor) may be a central hub that is configured to communicate with IoT sensors and other devices. In this example, the visitor's mobile device or IoT devices at the venue can be configured to send information on to a server for analysis and use in tailoring marketing content for the visitor. According to these embodiments, an app on the visitor's mobile device would have a visitor ID for the visitor that would be constant across all communications with IoT devices and beacons that collect GPS coordinates and other activity data for the visitor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. to include the beacons at a venue as taught by Soni et al. in order to track users and/or provide the users with the information regarding the event (Soni et al.: Abstract). 
. 
As per claim 71, Wilson et al. in view of Soni et al.  discloses the method of claim 63. 
Wilson et al. does not further disclose, however, Soni et al. discloses:
wherein the communication comprises relay messages and push notifications (Soni et al. : [0105] These data packets can then be picked up by smart devices nearby, such as a client device 108. The beacons can be used for a number of applications, such as a retailer's or a store's mobile app, to trigger events such as prompts, push notifications, and app actions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. to include push notifications as taught by Soni et al. in order to track users provide the users with the information regarding the event (Soni et al.: Abstract). 

Claims 64 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Sedky (US PG Pub. 2016/0078502).
As per claim 64, Wilson et al. in view of Soni et al. discloses the method of claim 63.
Wilson et al. in view of Soni et al. does not further disclose, however, Sedky discloses: 
wherein the method further comprises verification of identity before granting access to the system (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include login credentials as taught by Sedky in order to provide the user with the ability to shop for up-to-date venue options).


Claims 65 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Herz et al. (US PG Pub. 2009/0254971 A1).
Wilson et al. in view of Soni et al. discloses the method of claim 63.  Wilson et al. in view of Soni et al. does not further disclose, however, Herz et al. discloses
discovering the search pattern of the first customer is through a collaborative filter (Herz et al. [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms, denoting common areas of interest; use catalogues of order codes and item description to find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers to their nearest neighbors in a data set and generate recommendations for users, collaborative-filtering style application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include search patterns as taught by Herz et al. in order to provide targeted recommendations based on interactions and web-surfing behavior of users.


Claims 66 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Kernick et al. (US Patent No. 9,678,627 B2).
As per claim 66, Wilson et al. in view of Soni et al. discloses the method of claim 63. 
 	Wilson et al. in view of Soni et al. does not further disclose, however, Kernick et al. discloses:
 	wherein the method further comprises: 
keeping a track of a budget of the second customer for the selection of the one or more of the venues, the rooms, and the services. (Kernick et al.: col. 8, lines 35-49, FIGS. 5, 7, and 8). In the example shown, the total estimated budget for the event of $2000 is shown as well as the expected number of attendees. As selections of attendees are made, the event budget data (in the form of the total estimated budget) is updated to reflect any change in cost; for example when a greater or fewer number of attendees are selected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include the tracking of budgets as taught by Kernick et al. to ensure the user stays within budget as each vendor/item is added.


Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Sedky (US PG Pub. 2016/0078502 in view of Fishberg (US PG  Pub. 2016/0225108 A1) and Sen (US PG Pub. 2014/0025421 A1).   
As per claim 67, Wilson et al. in view of Soni et al. discloses the method of claim 63.  Wilson et al. in view of Soni et al. does not further disclose, however, Sedky discloses:
wherein the method further comprises displaying a real-time inventory of one or more of the venues, the rooms, and the services comprising, 
 	displaying, on a user device, a first inventory of one or more of the venues (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities), and 
 	second inventory of the rooms (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include displaying various inventories as taught by Sedky in order to in order to provide the user with up-to-date vendor and service options.
Wilson et al. in view of Soni et al. and Sedky do not further disclose, however, Fishberg discloses:
 	a third inventory of one or more menus of food and beverages (Fishberg: [0080] Item selection involves an interface allowing a customer user to select an intended item from search. A selected item is thereby identified to the system for the facilitation of availability for ticketing, booking, reserving and/or purchasing of features via the inventory control system for processing the transaction within the payment gateway... Such buttons or links may include “+ amenities” type functions for adding items such as Food & Beverage, Seating Selection or Table, Meeting Space, Room Service, Equipment Rentals, Facilities or Events, etc), and 

 	a fourth inventory of one or more customizable seating arrangements (Fishberg [0080] “accommodation” type button such as link 1036 illustrated in FIG. 12 and links 1056 illustrated in FIGS. 13 and 14. Such buttons or links may include “+ amenities” type functions for adding items such as Food & Beverage, Seating Selection or Table, Meeting Space, Room Service, Equipment Rentals, Facilities or Events, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication and Sedky’s real-time inventories of food and beverages to include seating arrangements as taught by Fishberg  in order to provide the user with available, up-to-date vendor and service options. 

 	Wilson et al. in view of Soni et al. in view of Sedky and Fishberg do not further disclose, however, however, Sen discloses:
 	a fifth inventory of the services from the vendor (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time ... receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication and Sedky’s real-time inventories of food and beverages, in view of Fishberg’s seating arrangements to include real-time inventory of vendor services as taught by Sen in order to provide the user with available, up-to-date vendor service options. 


Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Islam and (US PG Pub. 2008/0133286 A1) and Kumar (US Patent No. 10,600,105). 
As per claim 68, Wilson et al. in view of Soni et al. discloses the method of claim 63.  Wilson et al. in view of Soni et al. does not further disclose, however, Islam discloses:

wherein the booking of one or more of the venues, the rooms, and the services further comprises:  
generating a payment amount by the system (Islam: [0042] Organizer confirms one of these and makes deposit to confirm booking); 

receiving, by the system, a detail of an online payment amount (Islam: [0097] Once the  final quote is received from the service provider, the customer is informed by email and/or text message and the customer can review the quote, make a final comparison and decision, and choose to accept the quote and proceed with payments or deny the quote and cancel the Booking Request); 

generating, by the system, an order, and a contract for the booking (Islam: [0098] If the customer elects to accept the quote, he or she is sent to the payments and contracts screen where the customer can choose to pay by credit card or check payment. The amount to be paid at this time depends on the payment policies set by the vendor and can vary, by way of example and not limitation, from 10% to 100% depending on the date when the booking is made and the date of the event.); 
 
 	delivering, by the system, the order and the contract to the second customer and to a vendor electronically (Islam: Figs. 31, 35, and 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen and Sedky to include the electronic contracts as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include receiving contracts and payments as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 
Wilson et al. in view of Soni et al. and Islam do not explicitly disclose, however, Kumar discloses:
 	approving, by the system, the order, and the contract by receiving an electronic signature on the order and the contract of the event (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software). In steps 13 and 14, the customer and service provider can accept and/or sign the contract in the manner or form required by the parties or the service provider matching system 102. In some embodiments, use of the platform can automatically be presumed based on the terms of use or agreement of general contract terms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication and Islam’s system for contracts and payments to include electronic signatures as taught by Kumar in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Fishberg (US PG  Pub. 2016/0225108 A1).   
As per claim 69, Wilson et al. in view of Soni et al. discloses the method of claim 63.  Wilson et al. in view of Soni et al. does not further disclose, however, Fishberg discloses:
an inventory of one or more of the venues, the rooms, and the services is by a direct integration with Property Management System in the system (Fishberg: [0010], The external provider may be a GDS provider, a CRS provider, CRM system, inventory system, sales/revenue management system, loyalty system, property/operations system, or an accommodation provider's PMS. The processor instructions may further include instructions to cause the processor to receive, from the client device, an indication of an acceptance of the offer to book and payment information; transmit the payment information to a payment processor, update an inventory record in the database to record the booking of the feature and/or accommodation, and transmit a confirmation of the booking to the client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include inventory and booking by a PMS as taught by Fishberg in order to provide the user with available, up to-date vendor and service options.


Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 63 above and further in view of Petroulas (US PG Pub. 2020/0334586 A1).
As per claim 70, Wilson et al. in view of Soni et al. discloses the method of claim 63.  Wilson et al. in view of Soni et al. does not further disclose, however, Petroulas discloses:
wherein the method further comprises: 
 	enabling visibility and accessibility of account of the second customer through an inbuilt Customer Relationship Management unit of the system to a vendor for reviewing the booking of one or more of the venues, the rooms, and the services (Petroulas: [0371] In one embodiment, individual customer information is tracked by table position number so that the restaurant CRM contains data specific to the customer. The collection of customer specific data allows for the tailoring of a customer's future visits; and [0841]) As such, Eric is given priority and preference when the booking algorithm identifies the SVIP ranking in the reallocation process. The algorithm then searches the CRM system to determine Eric's preferred table as being table 46 and allocates the request accordingly) and 
wherein the inbuilt Customer Relationship Management unit enables analysis of an availability for one or more of the venues, the rooms, and the services ([0249] In one embodiment, the optimisation and/or prioritisation module iteratively allocates bookings to a table or a group of tables utilising constraint information arranged to create a particular ambiance within the space... [0252] 3. The allocation of bookings based on a customer's CRM history or social media profile); [0371] In one embodiment, individual customer information is tracked by table position number so that the restaurant CRM contains data specific to the customer. The collection of customer specific data allows for the tailoring of a customer's future visits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include the integrated CRM as taught by Petroulas in order to allocate and optimize bookings.  

Claims 72 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Hoang-To (US PG Pub.  2015/0227856 A1) and  Soni et al.  (US PG Pub. 2017/0228804 A1).
As per claim 72, Wilson et al. discloses a method in a data processing system comprising a processor (Wilson et al.:[0353]-[0354]) and a memory, wherein the memory stores instructions for configuring the processor to implement recommendation engine and predictive data analytics executed by a system for planning and management of an event, the method comprising:  
 	performing, by an artificial intelligence-based recommendation engine, analytics using predictive data analytics to discover a behavior and a search pattern of a first customer (Wilson et al.:[0132] The user interface described above presents a plurality of recommendations to the user based on a user search query thereby allowing a user to pick various venues and/or add them to a calendar. However, based on this view, a user may not fully grasp the interrelationships between the venues that led the recommendation engine 112 to recommend the venues in the first place. Further, as long as the recommendation engine 112 is providing recommendations to the user, the user may not have as much of an incentive to provide more information to the system 100 thereby enabling an enhanced neural network topology that will provide better recommendation results; also see [0066]-[0067]),[0320],    
 	wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location of the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event (Wilson et al.:[0183]), 
 	wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service ([0059]-[0060],[0183],[0214; FIG. 18); 
 	generating, by the artificial intelligence-based recommendation engine, an alternative recommendation of one or more of venues, rooms, and services, using the predictive data analytics, based on one of change in request received from a second customer (Wilson et al.: [0214],[0320],[0183]), 
 	wherein the alternative recommendation of one or more of the venues, the rooms, and the services is derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest (Wilson et al.:[0125]; and 	
 	wherein the method is configured to enable the second customer to book one or more of the venues, the rooms, and the services on an integrated platform of the system ([0119]-[0125]; FIG. 14;  The panel also provides buttons to book a reservation or check availabilities or rates for the various venues. Buttons for adding the event to the Ava calendar (discussed below) are optionally provided adjacent each venue).
Wilson et al. does not further disclose, however, Hoang-To discloses:
generating, a change in booking of selection of one or more of the venues, the rooms, and the services based on the selection received from the second customer for executing the event (Hoang-To: [0034] The user can change the selections on the page via a dropdown list, and the cost estimate on the right hand side would be recalculated dynamically by the server and a new cost estimate will appear. The user can change items such as services required, event day, season, event time, menu type, and beverage packages, which is displayed in FIG. 6a); also see [0008] for alternative).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Soni et al.’s beacon for communication to include the change of booking selection as taught by Hoang-To in order to permit a user to modify bookings or review pricing scenarios before checking in or service date.  

Wilson et al. in view of Hoang-To does not explicitly disclose, however, Soni et al. discloses:
connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event (Soni et al.: [0111],[0044], For instance, in many implementations, a visitor's smartphone, tablet, or wearable device (e.g., a smartwatch, fitness tracker, or some other mobile device carried by the visitor) may be a central hub that is configured to communicate with IoT sensors and other devices. In this example, the visitor's mobile device or IoT devices at the venue can be configured to send information on to a server for analysis and use in tailoring marketing content for the visitor. According to these embodiments, an app on the visitor's mobile device would have a visitor ID for the visitor that would be constant across all communications with IoT devices and beacons that collect GPS coordinates and other activity data for the visitor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Hoang-To’s drop-down menu to view changes/scenarios to include the beacons at a venue as taught by Soni et al. in order to track users and/or provide the users with the information regarding the event (Soni et al.: Abstract). 

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Hoang-To (US PG Pub.  2015/0227856 A1) and  Soni et al. (US PG Pub. 2017/0228804 A1) as applied to claim 72 above and further in view of Islam (US PG Pub. 2008/0133286 A1) and Kumar (US Patent No. 10,600,105).
As per claim 73, Wilson et al. in view of Hoang-To and  Soni et al. discloses the method of claim 72.  Wilson et al. in view of Hoang-To and  Soni et al. do not further disclose, however, Islam discloses, wherein the method further comprises:  

receive a payment amount (Islam: [0098] If the customer elects to accept the quote, he or she is sent to the payments and contracts screen where the customer can choose to pay by credit card or check payment. The amount to be paid at this time depends on the payment policies set by the vendor and can vary, by way of example and not limitation, from 10% to 100% depending on the date when the booking is made and the date of the event);
delivering the order and the contract to the second customer and to a vendor electronically (Islam: Figs. 31, 35, and 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen and Sedky to include the electronic contracts as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Hoang-To’s drop-down menu and Soni et al.s’ beacons for communication to include receiving contracts and payments as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 

Wilson et al. in view of Hoang-To in view of Soni et al. and Islam do not explicitly disclose, however, Kumar discloses:

generating an order and a contract for the change in the booking (Kumar: Col. 21, line 62-col. 22, line 19, In some embodiments, the customer may also request additional work through the service provider matching system 102 as a change to the current booking or as a new and separate booking through the systems and methods described herein….

adjusting the payment amount according to the change in a booking (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a  customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service. {The Examiner interprets the “contract or terms can be amended or executed electronically” to mean the payment can be adjusted as well since the contract can be executed prior to receiving payment}; and
approving the order and the contract by receiving an electronic signature on the order and the contract of the event (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software). In steps 13 and 14, the customer and service provider can accept and/or sign the contract in the manner or form required by the parties or the service provider matching system 102. In some embodiments, use of the platform can automatically be presumed based on the terms of use or agreement of general contract terms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Wilson et al. in view of Hoang-To’s drop-down menu in view of  Soni et al.s’ beacons for communication and Islam’s contracts and payments to include electronic signatures as taught by Kumar in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 

Claims 74, 77, 78, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1). 
As per claims 74 and 77, Bhatia et al. discloses a system, comprising: 
an integrated platform for planning and management of an event, comprising, a graphical user interface integrated with a booking engine via a first application programming interface layer (Bhatia et al.: Abstract, page 7, lines 5-10, As shown in Figure 1, the event management platform/systemlOO comprises various modules such as an interface unit 102 connected to a data collection module 110, a storage module 112, a search and comparison module 108, a registration module 104, and a booking engine module 106. In an embodiment, the various modules of the event management platform may be implemented as applications with GUI, executing on the computer system), 

wherein details of the event are provided and a recommendation for one or more of the venues, the rooms, and the services is generated (Bhatia et al.: page 12, lines 4-26);

a booking system, wherein the booking system is integrated with the booking engine via a third application programming interface layer directly with a service information system of a service provider (Bhatia et al.: page 14, line 17 thru page 15, line 14).

wherein the system is configured to generate the recommendation automatically for one or more of the venues, the rooms, and the services based on a search for the event by (Bhatia et al.: page 12, lines 4-26); 

wherein the system is configured to enable the second customer to book the venues, rooms, and services on the integrated platform (Bhatia et al.: page 14, line 17 thru page 15, line 14) 

Bhatia et al. does not explicitly disclose, however, Fishberg  discloses: 
a second application programming interface layer directly with a Property Management System (Fishberg: [0010], The external provider may be a GDS provider, a CRS provider, CRM system, inventory system, sales/revenue management system, loyalty system, property/operations system, or an accommodation provider's PMS. The processor instructions may further include instructions to cause the processor to receive, from the client device, an indication of an acceptance of the offer to book and payment information; transmit the payment information to a payment processor, update an inventory record in the database to record the booking of the feature and/or accommodation, and transmit a confirmation of the booking to the client device); and   

a distributed relational database to store inventory of one or more of the venues, the rooms, and the services from the Property Management System and the service providers (Fishberg: [0010], The external provider may be a GDS provider, a CRS provider, CRM system, inventory system, sales/revenue management system, loyalty system, property/operations system, or an accommodation provider's PMS. The processor instructions may further include instructions to cause the processor to receive, from the client device, an indication of an acceptance of the offer to book and payment information; transmit the payment information to a payment processor, update an inventory record in the database to record the booking of the feature and/or accommodation, and transmit a confirmation of the booking to the client device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. to include booking by a PMS as taught by Fishberg in order to provide the user with available, up-to-date vendor and service options. 

Bhatia et al.  in view of Fishberg does not further disclose, however, Wilson et al. discloses:
performing, by an artificial intelligence-based recommendation engine, analytics using predictive data analytics to discover a behavior and a search pattern of a first customer ([0132] The user interface described above presents a plurality of recommendations to the user based on a user search query thereby allowing a user to pick various venues and/or add them to a calendar. However, based on this view, a user may not fully grasp the interrelationships between the venues that led the recommendation engine 112 to recommend the venues in the first place. Further, as long as the recommendation engine 112 is providing recommendations to the user, the user may not have as much of an incentive to provide more information to the system 100 thereby enabling an enhanced neural network topology that will provide better recommendation results; also see [0066]-[0067]),[0320)], 
wherein the search pattern comprises at least one of a date of the event, a time period of the event, a location for the event, a type of event, number of attendees, a type of food and beverages, and a budget for the event ([0183]), 
wherein the behavior comprises at least one of a history of enquiry received from the first customer, a preference of at least one of an event venue, an event location, and a type of service ([0059]-[0060],[0183],[0214; FIG. 18);  
generating, by the artificial intelligence-based recommendation engine, a recommendation of one or more of venues, rooms, and services based on one of an enquiry and a search received from a second customer ([0214],[0320],[0183]), 
wherein the recommendation of one or more of the venues, the rooms, and the services are derived from a match of a variety of factors between the first customer and the second customer, wherein the variety of factors comprise at least one of the behavior, the search pattern, the preference, and an interest ([0231][0049],[0096]);  
generating, a booking of one or more of the venues, the rooms, and the services based on a selection received from the second customer for executing the event ([0119], FIG 14;  Second, the collection and comparison panel 1420 provides a place to compare and contrast recommendations of interest. The panel provides venue genre or type, the venue name, geographic area, and price), also see [0120]-[0125]; and 
wherein the system is configured to enable the second customer to book the venues, the rooms, and the services on the integrated platform ([0119]-[0125]; FIG. 14;  The panel also provides buttons to book a reservation or check availabilities or rates for the various venues. Buttons for adding the event to the Ava calendar (discussed below) are optionally provided adjacent each venue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al.  in view of Fishberg’s booking by a PMS to include the event planning system as taught by  Wilson et al.  in order to provide the user with vendor and service options based on others’ search history and recommendations. 
Bhatia et al.  in view of Fishberg and Wilson et al. does not explicitly disclose, however, Soni et al. discloses:
connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event (Soni et al.: [0111],[0044], For instance, in many implementations, a visitor's smartphone, tablet, or wearable device (e.g., a smartwatch, fitness tracker, or some other mobile device carried by the visitor) may be a central hub that is configured to communicate with IoT sensors and other devices. In this example, the visitor's mobile device or IoT devices at the venue can be configured to send information on to a server for analysis and use in tailoring marketing content for the visitor. According to these embodiments, an app on the visitor's mobile device would have a visitor ID for the visitor that would be constant across all communications with IoT devices and beacons that collect GPS coordinates and other activity data for the visitor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS and Wilson et al.’s event planning system to include the beacons at a venue as taught by Soni et al. in order to track users and/or provide the users with the information regarding the event (Soni et al.: Abstract). 

As per claim 78, Bhatia et al. in view of Fishberg in view Wilson et al. and Soni et al.  discloses the system of claim 74.  Bhatia et al. further discloses:
 	wherein the system is device-independent and can be deployed on multiple platforms though a web portal and/or a mobile app (Bhatia et al.:  page 6, lines 1-14).

As per claim 81, Bhatia et al. in view of Fishberg in view Wilson et al. and Soni et al. discloses the system of claim 74.  Bhatia et al. in view of Fishberg, Wilson et al., and Soni et al. further discloses:

 wherein the system further comprises a dashboard for the providers of the one or more of the venues, the rooms, and the services configured to enable visibility and easy accessibility of bookings made by the customer through a Customer Relationship Management CRM unit (Bhatia et al.: page 2, lines 1-10).


Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Wilson et al. (US PG Pub. 2014/0279196 A1) and Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 74 above and further in view of Sedky (US PG Pub. 2016/0078502).
As per claim 75, Bhatia et al., Fishberg, Wilson et al. and Soni et al. discloses the system of claim 74.  Bhatia et al., Fishberg, Wilson et al., and Soni et al. does not further disclose, however, however, Sedky discloses: 
wherein the method further comprises verification of identity before granting access to the system (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS in view of Wilson et al.’s event planning system in view of Soni et al.’s beacon for communication to include the login credentials as taught by Sedky in order to provide the user with the ability to shop for up-to-date venue options.


Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Wilson et al. (US PG Pub. 2014/0279196 A1) and Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 74 above and further in view of Herz et al. (US PG Pub. 2009/0254971 A1).
As per claim 76, Bhatia et al., Fishberg, Wilson et al. and Soni et al. discloses the system of claim 74.  Bhatia et al., Fishberg, Wilson et al. and Soni et al. does not further disclose, however, Herz et al. discloses:
wherein the recommendation is based on collaborative filter mode which collects and analyses information from the search pattern and an interaction from the customer and a past customer (Herz et al. [0614] (3) Forming Vectors into Groups [0615] The process of classification is essential to collaborative filtering, as it allows different vectors to be formed into groups based on some measure of similarity. If we are able to create groups of customer vectors, for example, we can then give individual customers recommendations based on the patterns of their group-mates, who presumably have similar tastes. [0616] K-means Clustering and Nearest Neighbor algorithms are extremely useful for grouping purposes: previous iReactor patents give a full and detailed description of our customized versions. This section gives a brief overview of these methods, also see [0689],[1211]; and [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms, denoting common areas of interest; use catalogues of order codes and item description to find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers to their nearest neighbors in a data set and generate recommendations for users, collaborative-filtering style application).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS in view of Wilson et al.’s event planning system in view of Soni et al’s beacon for communication to include recommendations based on collaborative filters as taught by Herz et al. in order to provide targeted recommendations based on interactions and web-surfing behavior of users.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Wilson et al. (US PG Pub. 2014/0279196 A1) and Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 74 above and further in view of Lamons et al. (US PG Pub. 2016/0098687 A1). 
As per claim 79, Bhatia et al. in view of Fishberg, Wilson et al., and Soni et al. discloses the system of claim 74. Bhatia et al. in view of Fishberg, and Soni et al. does not explicitly disclose, however, Wilson et al. discloses:
wherein the booking engine is a cloud-native solution ([0323] A fleet of retrieval computers may be created by building each from scratch programmatically. Each computer is resurrected from a disk image, such as an Amazon Machine Image (AMI). The AMI is loaded as an elastic computing node on Amazon's EC2 (elastic cloud computing); [0328] Another computer fleet may be deployed to organize the content. As noted above in the case of retrieval computers, content organization computers may be replicated by building them from scratch programmatically. Each computer is resurrected from a disk image, such as an Amazon Machine Image (AMI). The AMI is loaded as an elastic computing node on Amazon's EC2 (elastic cloud computing); [0351] The interface may be delivered via a scalable cloud architecture. Web servers run as Linux CPU nodes on Amazon's elastic cloud computing (EC2) system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS in view of Soni et al.’s beacon for communication to include Wilson et al.’s use of EC2 for an event planning system to run numerous applications on the cloud infrastructure.

Wilson et al. does not explicitly disclose, however Lamons et al. discloses the booking engine is a cloud-native solution is configured to access inventory and reservation of one or more of the venues, the rooms, and the services [0120] The systems and methods described herein are generally implemented using computer software in a typical client/server architecture, with delivery through a software-as-a-service model. User data is generally stored and access using cloud computing principles. Generally a scheduling server (119) accepts and processes requests received over a communications network (107) from users (103) on client devices (109) such as, but not limited to, mobile phones (109A) or smart phones (109A), desktop computers (109B) and/or laptop and tablet computers (109C). The server (119) generally includes or has access to a storage medium, which is used to store the data used and processed by the system and methods (e.g., the event cloud (121)). Alternatively, the event cloud may be hosted or stored in a third party storage system and access provided or made available to the server (119). This data includes, without limitation: user account and profile data, user preference and priority data, calendar data, user behavioral data, group/pool data, venue data, view data, event data, SDOs (described below), master schedules, alert data, and user decision history. Typically, this data is stored in a structured and easily accessible manner, such as a database, which may comprise an SQL database, a no-SQL database, a graph database, or any other appropriate data structure now known or in the future developed in the art).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS in view of Soni et al.’s beacon for communication in view of Wilson et al.’s the event EC2 use to include the cloud system as taught by Lamons et al. for an event planning system to run numerous applications on the cloud infrastructure. 

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Wilson et al. (US PG Pub. 2014/0279196 A1) and Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 74 above and further in view of Sedky (US PG Pub. 2016/0078502) and Sen (US PG Pub. 2014/0025421 A1),
As per claim 80, Bhatia et al., Fishberg, Wilson et al., and Soni et al. discloses the system of claim 74.  Bhatia et al., Fishberg, Wilson et al., and Soni et al. does not explicitly disclose, however, Sedky discloses:
wherein the system provides real-time visibility into inventory of the venues and rooms (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities), 
(Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS in view of Wilson et al.’s event planning system in view of Soni et al.’s beacon for communication to include the real-time availability of vendors (services) from a database as taught by Sedky in order to provide the user with up-to-date vendor and service options.
 Bhatia et al., Fishberg, Wilson et al., Soni et al., and Sedky does not further disclose, however, Sen discloses:
an inventory of service vendors (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time …receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. in view of Fishberg’s booking by a PMS in view of Wilson et al.’s event planning system in view of Soni et al.’s beacon for communication in view of Sedky’s real time inventory to include the real-time availability of vendors (services) from a database as taught by Sen in order to provide the user with up-to-date vendor and service options.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Wilson et al. (US PG Pub. 2014/0279196 A1) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) as applied to claim 74 above and further in view of Hoang-To (US PG Pub.  2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in further view of Sedky (US PG Pub. 2016/0078502) in view of Marinaro et al. (US PG Pub. 2015/0112738 A1) in view of Islam and (US PG Pub. 2008/0133286 A1) and Kumar (US Patent No. 10,600,105). 
As per claim 82, Bhatia et al., Fishberg, Wilson et al., and Soni et al. discloses the system of claim 74.  Bhatia et al., Fishberg, Wilson et al., and Soni et al. does not further disclose, however, Hoang-To  discloses:

 wherein the system is further configured to: 

receive a request for a change in at least one of the venues, rooms, and services through a user device, of the event (Hoang-To: [0034] The user can change the selections on the page via a dropdown list, and the cost estimate on the right hand side would be recalculated dynamically by the server and a new cost estimate will appear. The user can change items such as services required, event day, season, event time, menu type, and beverage packages, which is displayed in FIG. 6a); 

generate an alternative recommendations from a real-time inventory of the one or more of the venues, the rooms and the services based upon the request for change, of the event  (Hoang-To: [0008] The server computer includes an alternative venue suggestion module that analyzes the event criteria and identifies alternative venues that match alternative criteria similar to or associated with the event criteria, where the list of venues output by the server computer includes the alternative); 

receive a selection of the venues, rooms and services from the alternative recommendations via the user device ([0031] When a user selects a venue from the list, a new page including venue details may be displayed to the user via the client as provided in FIG. 4. In some instances, the venue page may be provided by the server, while in other instances, the venue page may be provided by the venue itself via, for example, a hyperlink provided in the venue list. The venue page may provide details regarding the venue, such as basic event details, an image gallery, amenities and restrictions, discounts offered, venue capacity, rental fees, and dates available).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al., Fishberg, Wilson et al., and Soni et al. to include the ability to change bookings as taught by Hoang-To in order to provide the user with user the convenience of changing bookings.
Bhatia et al., Fishberg, Wilson et al., Soni et al. and Hoang-To does not explicitly disclose, however Sen discloses:
a real-time inventory of the recommendations of one or more services (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time …receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor: and [0051] may be further customized as the program is adapted to receive and store in the database the creation of sub-profiles within said main profile including rooms, services, or users/staff…, capacity (venues only) and location for each sub-profile).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al., Fishberg, Wilson et al., Soni et al. and Hoang-To to include the real-time availability of vendors (services) from a database as taught by Sen in order to provide the user with up-to-date vendor and service options.

Bhatia et al., Fishberg, Wilson et al., Soni et al., Hoang-To and Sen does not explicitly disclose, however Sedky discloses:
displaying a real-time inventory of the recommendations of one or more event venues (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al., Fishberg, Wilson et al., Soni et al., Hoang-To, and Sen to include the real-time availability of venues and rooms as taught by Sedky in order to provide the user with up-to-date venue options.
Bhatia et al., Fishberg, Wilson et al., Soni et al., Hoang-To,  Sen and Sedky does not explicitly disclose, however, Marinaro et al. discloses:
 generating a change in booking of one or more event venues, rooms and services (Marinaro et al. [0025] Additionally, the system may handle changes that may be associated with the event. For example, the date and/or time of the event may be changed by the event organizer in the original calendar service. The system may receive an email as an attendee that the event has changed. The system can interpret this email and determine whether to take action to either re-confirm the venue or suggest an alternative venue. In this case, the system may check whether the selected venue is still available for the changed date and/or time. If the selected venue meets the changed requirements, a confirmation of the venue reservation may be sent to the event organizer and, possibly, the invitees. Otherwise, the system may repeat the venue search for the changed requirements and present the event organizer with new reservation options that meet the changed requirements. The system may also alert the owner or manager of the venue to the changes in the schedule to ensure that the venue is prepared for the attendee.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al., Fishberg, Wilson et al., Soni et al. and Hoang-To, Sen, and Sedky to include changes mages to venues bookings as taught by Marinaro et al. in order to   in order to make sure the venue can accommodate the user’s changes.

Bhatia et al. does not further disclose, however, Islam discloses:

 	receive a payment amount (Islam: [0042] Organizer confirms one of these and makes deposit to confirm booking); 

generate a new order and a new contract for the change in the booking (Islam: [0098] If the customer elects to accept the quote, he or she is sent to the payments and contracts screen where the customer can choose to pay by credit card or check payment. The amount to be paid at this time depends on the payment policies set by the vendor and can vary, by way of example and not limitation, from 10% to 100% depending on the date when the booking is made and the date of the event.); and 
 
deliver the new order and the new contract electronically to the customer and to providers of the venues, rooms, and services (Islam: Figs. 31, 35, and 36).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al., Fishberg, Wilson et al., Soni et al., Hoang-To, Sen,  Sedky and Marinaro  to include the electronic contracts as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 
Bhatia et al. does not further disclose, however, Kumar discloses: : 

adjusting the payment amount according to the change in the booking (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service.  {The Examiner interprets the “contract or terms can be amended or executed electronically” to mean the payment can be adjusted as well since the contract can be executed prior to receiving payment,,  

approving the event order and the contract by receiving an electronic signature on the event order and the contract (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software).  In steps 13 and 14, the customer and service provider can accept and/or sign the contract in the manner or form required by the parties or the service provider matching system 102. In some embodiments, use of the platform can automatically be presumed based on the terms of use or agreement of general contract terms).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al., Fishberg, Wilson et al., Soni et al., Hoang-To, Sen, Sedky, and Islam to include the electronic signature as taught by Kumar in order to provide the users with the convenience of not having to travel to each vendor for a physical signature on agreed upon contract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1) Akutagawa et al. (US 2015/0248651 A1) discloses social network event attendance inventory.
	2) Andrew Arnold, “How AI Is Transforming The Event Planning Space One Conversation At A Time”, Feb 25, 2019,04:56pm EST, forbes.com, 4 pages.
	3) Courtney Gabrielson, “DC Tech Madness Winner STYCKIE: Victory 'Feels Tremendous'”, June 6, 2018 10:10am EDT, 4 pages. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/            Supervisory Patent Examiner, Art Unit 3628